           Case 1:17-cv-02972-RDB Document 267 Filed 10/16/19 Page 1 of 13



                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MARYLAND
                                         (Northern Division)

KEYES LAW FIRM, LLC,                                 *

          Plaintiff,                                 *

v.                                                   *      Case No.: 1:17-cv-02972-RDB

NAPOLI BERN RIPKA SHKOLNIK, LLP, et al., *

          Defendants.                                *

*         *         *     *       *    *      *      *      *      *       *      *         *

 PLAINTIFF KEYES LAW FIRM, LLC'S MOTION TO STRIKE CERTAIN EXHIBITS
          TO DEFENDANTS' MOTIONS FOR SUMMARY JUDGMENT

          Plaintiff Keyes Law Firm, LLC ("KLF"), by its undersigned counsel, moves to strike

certain exhibits submitted in support of the Defendant's October 11, 2019 motions for summary

judgment. Specifically, Plaintiffs move to strike: (1) the Napoli Defendants' Exhibit 1 ("Napoli

Exhibit 1") (ECF 261-1); (2) Defendant Napoli Bern Ripka Shkolnik, LLP ("NBRS")'s Exhibit

11 ("NBRS Exhibit 11") (ECF 257-11); and (3) an affidavit by attorney Michelle N. Lipkowitz,

Esquire ("Lipkowitz Affidavit"), which was cited in both the Legacy Defendants' NBRS's

motions for summary judgment (ECF 260 and 257) but was not actually filed or served on KLF.

          With the October 25, 2019 deadline fast approaching for KLF to respond to Defendants'

motions and to file its cross-motion for summary judgment, and to avoid the unfair prejudice of

having to respond to exhibits that were improperly submitted with the Defendants' motions, KLF

is filing a motion to shorten Defendants' time to respond to the instant motion to Monday

October 21, 2019.




17249/0/03174970.DOCXv1
           Case 1:17-cv-02972-RDB Document 267 Filed 10/16/19 Page 2 of 13



I.        Introduction

          In its opposition to Defendants' motions for summary judgment, KLF will address the

paucity of competent evidence Defendants have supplied to support their motions. KLF moves

now to strike the above-identified exhibits because they should not be considered as part of the

summary judgment record and because KLF should not be required to respond to them in light of

the history of this case and as a matter of fairness.

          Despite this Court's previous discovery orders, and despite Defendants' assertions that

they produced millions of pages of documents in discovery in this case, Defendants nevertheless

chose to rely in their motions for summary judgment on documents and information that were

not produced until after the discovery deadline or not at all. As detailed below, much of the

information was not delivered to KLF until October 10 (in eight separate productions consisting

of more than 14,000 pages), the eve of the dispositive motions deadline. Given Defendants'

history of discovery abuses, one can only conclude this was all by design. Defendants have

deprived KLF of any meaningful opportunity to challenge or analyze the information. The

purpose of the next two weeks is for KLF to prepare oppositions to Defendants' dispositive

motions and prepare KLF's own dispositive motion ⸺ not to be forced to review a massive

amount of untimely provided documents that should have been produced months ago. The

prejudice is particularly acute because there is only a very brief period of time before trial, which

is set to begin December 9.

          Napoli Exhibit 1 – which comprises thirteen of the fourteen boxes of paper exhibits

received from defense counsel on October 15, 2019 – appears upon preliminary review to

contain documents that were produced weeks after the close of discovery and on the eve of filing

the motion for summary judgment, including in the October 10 productions, or that were not

produced at all. Also, Napoli Exhibit 1 is inadmissible because the Napoli Defendants have not


17249/0/03174970.DOCXv1                            2
           Case 1:17-cv-02972-RDB Document 267 Filed 10/16/19 Page 3 of 13



offered this exhibit (and, at this stage of this case, cannot offer this exhibit) through any

sponsoring witness who could potentially authenticate the documents or information contained

therein or even explain how the documents or information were identified, gathered, or

compiled.

          NBRS Exhibit 11, an August 8, 2014 e-mail from Patrick Haines to Brad Smith, Ethan

Horn, and Marc Bern, despite its prominent placement in NBRS's motion, was never produced to

KLF, an omission that is particularly prejudicial given the e-mail's inconsistency with the

September 26, 2019 deposition testimony of Napoli witness Patrick Haines.

          The Lipkowitz Affidavit, to the extent it even exists, was cited in both NBRS's and the

Legacy Defendants' motions for summary judgment but still has not been provided to counsel for

KLF or, presumably, to the Court.

          The foregoing, unfortunately, is par for the course for these Defendants. There is nothing

inadvertent or justifiable about Defendants' discovery misconduct (which continues even after

the discovery deadline), and the unfair prejudice to KLF is manifest. KLF respectfully requests

that this Court strike these exhibits.

II.       The Exhibits at Issue

          Napoli Exhibit 1 is a massive exhibit. When printed out it consists of thirteen boxes of

paper. As set forth in the Declaration of Jean E. Lewis, Esquire, attached hereto as Exhibit 2,

submitted contemporaneously herewith, this exhibit appears to consist of 2,174 separate

subfolders related to the Subject Clients in this matter. A review of just the first ten subfolders

contained in Napoli Exhibit 1, compared against the production log undersigned counsel have

maintained, reveals that nine out of those ten subfolders contain documents that Defendants

produced on October 10, 2019, two weeks after the close of discovery and the day before the




17249/0/03174970.DOCXv1                            3
           Case 1:17-cv-02972-RDB Document 267 Filed 10/16/19 Page 4 of 13



Defendants' dispositive motions were due. Id. Even more concerning, four out of those first ten

subfolders appear to contain documents that have never been produced in this matter. Id. The

Napoli Defendants describe Exhibit 1 as follows, in a footnote to their motion for summary

judgment:

               As Exhibit 1, the Moving Parties have assembled 2,174 sets of files, and
               assigned those files the "AA" Number assigned to the Subject Client by
               the Plaintiff in Exhibit 1 to its Complaint.

ECF 261 at 2 n.1 Although KLF has not examined all of the files that comprise Exhibit 1 – nor

should they be expected to do so, given their sheer volume and the beyond-late date of delivery –

the Napoli Defendants' description of these documents and preliminary review of the first ten

subfolders shows KLF indeed requested these documents in discovery.1

          NBRS Exhibit 11 purports to be an August 10, 2014 e-mail from Patrick Haines to Brad

Smith, Ethan Horn, and Marc Bern. In the purported e-mail, Mr. Haines said he "[j]ust had a




1
 See, e.g., Defendants' October 9, 2018 Responses to Plaintiff's First Request for the Production
of Documents:

                  REQUEST NO. 15: For each Subject Client, any and all documents
          identifying: (a) the total amount of that client's Recoveries; (b) the source (i.e., the
          paying Asbestos Defendant), date, and amount of each payment comprising the
          Recoveries; (c) all persons (including but not limited to the Subject Client, any
          law firm or lawyer (including yourself), and any third party)) that received any
          disbursements from any part of the Recoveries; and (d) the dates and amounts of
          and the person making each such disbursement. This request includes, but is not
          limited to: settlement or distribution memoranda; copies of checks (or wire
          transfer confirmation receipts and communications); and Bank Account records;
          correspondence to Subject Clients identifying or describing any Recovery and
          distribution of funds therefrom).
                  RESPONSE: Defendants object to this request on the grounds that it is
          overly broad, unduly burdensome, and seeks documents that are neither relevant
          nor reasonably calculated to lead to the discovery of admissible evidence. Subject
          to and without waiving the foregoing objections, Defendants will produce
          relevant, responsive, non-privileged documents in Defendants’ possession,
          custody, or control.


17249/0/03174970.DOCXv1                              4
           Case 1:17-cv-02972-RDB Document 267 Filed 10/16/19 Page 5 of 13



long talk" with Jonathan David regarding Mr. David's apparent wish that "nobody gets deposed

and we basically shut down the cases [rather] than risk a Rico action."2 This e-mail (if it is even

authentic in the first place) seriously undermines Mr. Haines's September 26, 2019 deposition

testimony, where he denied speaking with Mr. David directly on this subject and that his

knowledge was based on "rumor and innuendo":

               Q Are you -- do you have knowledge of Mr. David being indicted?
               A No.
               Q Okay. If somebody said that, would you ask them what their basis for that
                 was?
               A I know that he was -- obviously, I didn't have this conversation with
                 him directly. But I know that what we heard, that he was in fear of being
                 either indicted or sued in a RICO suit because Waters & Kraus, who he
                 had done bankruptcy work for, was, in fact, sued in a RICO lawsuit --
               Q Okay.
               A -- by the asbestos bankruptcy trusts.
               Q And the concern is people who were in those firms needed to worry about
                 being ensnared in those RICO suits?
               A Or the people that were doing the work with those firms. The allegation in
                 the RICO lawsuits were that the bankruptcy claims were somehow being
                 manipulated to the detriment of litigation defendants. Okay? The person
                 that was doing the bankruptcy claims in that situation was Jonathan David.
                 I know that he was deposed in that RICO lawsuit.
               Q Okay. Of course, you're being deposed here and nobody is indicting you,
                 right?
               A Correct. But I also didn't move to Israel, because the word on the street
                 was is he can't be extradited. These are just rumor and innuendo.
                 You're asking me. I'm telling you.

See Ex. 1, Haines Depo. Tr. at 159-61 (emphasis added). The email is directly responsive to

KLF's discovery requests.3



2
   Napoli has attempted to inject, as a defense against payment, the subject matter of the e-mail.
Although Napoli's allegations are false and baseless, and have no bearing on Defendants' debt
obligations in this case, to the extent Defendants had planned to pursue the subject, they were
required to produce this email.
3
  See, e.g., NBRS's October 9, 2018 Answers to Interrogatories:

              INTERROGATORY NO. 3. If you intend to rely upon any documents,
          electronically stored information, or tangible things to support a position that you


17249/0/03174970.DOCXv1                            5
           Case 1:17-cv-02972-RDB Document 267 Filed 10/16/19 Page 6 of 13



          KLF does not know the contents of the Lipkowitz Affidavit, which was referred to in

NBRS's and the Legacy Defendants' motions for summary judgment numerous times, see ECF

260 at 5, 7 n.2, 8, 11, 18, 20, 31, 35; ECF 257 at 4-7, but which has not been provided to KLF

(or, presumably, the Court).

III.      Applicable Law

          Federal Rule of Civil Procedure 37(c)(1) is clear:

               (1) Failure to Disclose or Supplement. If a party fails to provide
               information or identify a witness as required by Rule 26(a) or (e), the party
               is not allowed to use that information or witness to supply evidence on a
               motion, at a hearing, or at a trial, unless the failure was substantially
               justified or is harmless.[4]

Rule 26(e) requires, among other things, that "[a] party … who has responded to an

interrogatory, request for production, or request for admission – must supplement or correct its




          have taken or intend to take in the action, including any claim for damages,
          provide a brief description, by category and location, of all such documents,
          electronically stored information, and tangible things, and identify all persons
          having possession, custody, or control of them.
              ANSWER: NBRS objects to this Interrogatory to the extent it calls for the
          disclosure of the mental impressions of legal counsel for NBRS, or of information
          protected by the attorney-client privilege, the work product doctrine, legal
          privileges recognized by applicable governing law, or any other applicable
          privileges and immunities. Without waiving these objections, NBRS states that
          documents on which it intends to rely include, but are not limited to: the
          association agreements at issue, their prior iterations, and correspondence
          regarding the drafting of same; the Special Administrator Orders at issue, their
          prior iterations, and correspondence regarding the drafting of same; financial
          documentation evidencing amounts of settlements; and correspondence between
          NBRS and KLF regarding the calculation and payment of fees. NBRS further
          states that it will produce documents relevant to this Interrogatory in
          response to Plaintiff’s Requests for Production of Documents. NBRS reserves
          the right to supplement this Answer as Discovery progresses. (emphasis added).
4
  The Court also has the discretion to impose additional or other sanctions, including an award of
attorneys' fees, informing the jury of the failure to disclose, or imposing "other appropriate
sanctions." Fed. R. Civ. P. 37(c)(1).


17249/0/03174970.DOCXv1                             6
           Case 1:17-cv-02972-RDB Document 267 Filed 10/16/19 Page 7 of 13



disclosure or responses" in a timely manner or "as ordered by the court." Fed. R. Civ. P.

26(e)(1).

           "Rule 37(c)(1) does not require a finding of bad faith or callous disregard of the

discovery rules," or that the non-disclosing party acted "otherwise culpably." S. States Rack And

Fixture, Inc. v. Sherwin-Williams Co., 318 F.3d 592, 596 (4th Cir. 2003) (affirming exclusion of

expert opinion under Rule 37(c)(1)). The burden is squarely upon "the party facing sanctions for

belated disclosure to show that its failure to comply with [Rule 37(c)(1)] was either justified or

harmless." Id. (quoting Wilson v. Bradlees of New England, Inc., 250 F.3d 10, 21 (1st Cir.

2001)); see also Wilkins v. Montgomery, 751 F.3d 214, 222 (4th Cir. 2014) (affirming exclusion

of expert witness under Rule 37(c)(1)). In determining whether a failure timely to disclose

evidence is substantially justified or harmless, the Court "should be guided by" the following

factors:

               (1) the surprise to the party against whom the evidence would be offered;
               (2) the ability of that party to cure the surprise; (3) the extent to which
               allowing the evidence would disrupt the trial; (4) the importance of the
               evidence; and (5) the nondisclosing party's explanation for its failure to
               disclose the evidence.

S. States, 318 F.3d at 597. In view of the broad discretion afforded to district courts in this area,

the Court is not required to address each one of these factors in its analysis, Wilkins, 751 F.3d at

222, though all five factors weigh in favor of exclusion of the offending evidence or other

sanctions in this case. See also Hoyle v. Freightliner, LLC, 650 F.3d 321, 329-30 (4th Cir. 2011)

(finding no abuse of discretion where court struck affidavit submitted in opposition to motion for

summary judgment by affiant who was not disclosed as a potential witness).

           Judges in this District have struck exhibits to motions for summary judgment that consist

of documents or information not disclosed in compliance with Rule 26(e) or the Court's




17249/0/03174970.DOCXv1                             7
           Case 1:17-cv-02972-RDB Document 267 Filed 10/16/19 Page 8 of 13



discovery orders. In Sanchez Carrera v. EMD Sales, Inc., ___ F. Supp. 3d ___, No. JKB-17-

3066, 2019 WL 3946469 at *4-5 (D. Md. Aug. 21, 2019), for example, the Court struck three

exhibits that were responsive to the plaintiffs' discovery requests but were not disclosed until the

defendants filed their motion for summary judgment. In United States ex rel. Rangarajan v.

Johns Hopkins Health Sys. Corp., 262 F. Supp. 3d 259, 275-77 (D. Md. 2017), aff'd sub nom.

Rangarajan v. Johns Hopkins Univ., 917 F.3d 218 (4th Cir. 2019), cert. denied, 139 S. Ct. 2762

(2019), the Court dismissed a plaintiff's claims where documents provided for the first time in

opposition to the defendant's motion for summary judgment revealed that the plaintiff had not

produced thousands of responsive documents in discovery.

IV.       Argument

          All of the five factors the Fourth Circuit has set forth as "guides" weigh in favor of

striking the Napoli Defendants' Exhibit 1, NBRS's Exhibit 11, and the Lipkowitz Affidavit (to

the extent that affidavit exists). Defendants cannot prove their failure to provide these

documents during the discovery period was "substantially justified" or "harmless," as Fed. R.

Civ. P. 37(c)(1) requires, and, accordingly, Defendants should not be permitted to rely on these

documents in support of their motions for summary judgment.

          A.        Napoli Exhibit 1 and NBRS Exhibit 11 should be excluded because they were
                    not timely disclosed.

                    1.    The undisclosed documents present surprise to KLF.

          As detailed above, the thirteen boxes of documents comprising or supporting Napoli

Exhibit 1 contain documents that were not produced until weeks after the close of discovery in

this case, on the eve of Defendants' dispositive motions deadline, or were not produced at all

until the filing of Defendants' motions. Specifically, an initial sampling reveals that, out of the

first ten of 2,174 subfolders in Napoli Exhibit 1, nine out of those ten subfolders contain



17249/0/03174970.DOCXv1                             8
           Case 1:17-cv-02972-RDB Document 267 Filed 10/16/19 Page 9 of 13



documents that Defendants produced on October 10, 2019, and four out of those first ten

subfolders appear to contain documents that have never been produced in this matter. See Lewis

Declaration. Although these thirteen boxes also may contain documents that were produced in

discovery, KLF should not be required to examine all thirteen boxes at this late date to make that

determination. NBRS Exhibit 11 has never been produced in this matter.

                    2.    KLF cannot cure this surprise.

          At this stage of the proceedings, with less than two weeks remaining before KLF must

oppose Defendants' motions for summary judgment and file its own cross-motion, and less than

two months before trial, there is no way for KLF to cure the surprise created by Napoli Exhibit 1

and NBRS Exhibit 11. Curing this surprise would mean analyzing the meaning of the thirteen

boxes of documents comprising these exhibits and evaluating their effect, including by obtaining

further expert analysis. It also would mean conducting additional discovery, such as an

additional deposition of whatever witness may have personal knowledge of Napoli Exhibit 1 and

how it was compiled and of the information set forth in the documents it contains, and of Patrick

Haines. If KLF had had access to NBRS Exhibit 11 at the time of Mr. Haines's deposition,

KLF's counsel certainly would have pursued a different deposition strategy, questioned Mr.

Haines regarding the document, and, at the very least, asked additional questions concerning the

issues it raises. There is simply no time for KLF to perform this additional analysis or conduct

this additional discovery, and it would be unreasonable to expect KLF to do this in the time

remaining before summary judgment briefing closes or before trial.

                    3.    Allowing this evidence would disrupt the trial schedule in this case.

          To fully cure the prejudice Defendants' discovery misconduct has created would require a

significant extension to the existing summary judgment briefing or trial schedules. KLF does not




17249/0/03174970.DOCXv1                           9
          Case 1:17-cv-02972-RDB Document 267 Filed 10/16/19 Page 10 of 13



seek any extension of that schedule or postponement of the trial. Experience suggests that

Defendants would continue producing documents or information that they have withheld in

discovery during any such extension, further compounding the problem. The only fair option in

this situation is for the case to proceed on its current schedule but for the Court to exclude the

evidence Defendants chose not to provide during the discovery period. Otherwise, Defendants

would profit by their misconduct by forcing unfair prejudice upon KLF – in the form of having

to undertake compressed analysis of this material during the little remaining, valuable time

before trial, which should be spent preparing for trial based on the facts disclosed in discovery

according to the Rules and this Court's orders – or by imposing unwarranted inconvenience on

KLF, the witnesses, and the Court by forcing a postponement of the trial, which KLF does not

request.

                    4.    The evidence is not admissible and also not important.

          As will be explained more fully below, neither Napoli Exhibit 1 nor NBRS Exhibit 11 are

admissible in evidence and, accordingly, they cannot be of "importance" to this dispute. The

importance of whatever information Napoli Exhibit 1 contains remains unknown, and could only

be known after a full review of the thirteen boxes of documents – many of which KLF believes

were not timely produced or not produced in discovery at all – an exercise that KLF should not

reasonably be required to undertake in the midst of dispositive motion briefing and on the eve of

trial. The matters discussed in NBRS Exhibit 11 are completely irrelevant to this dispute, though

NBRS refers to this exhibit three times in its motion for summary judgment. See ECF 254 at 7,

19, 21.




17249/0/03174970.DOCXv1                          10
          Case 1:17-cv-02972-RDB Document 267 Filed 10/16/19 Page 11 of 13



                    5.    There can be no adequate explanation for Defendants' failure timely
                          to disclose this evidence.

          Defendants' history of not disclosing documents or information when due, not complying

with this Court's orders requiring that they disclose documents or information in a timely

fashion, and then repeatedly falsely telling the Court that full disclosures had been made

preclude any adequate explanation attempting to excuse Defendants' decision to rely on new

documents not produced during the discovery period. There can be no justification for this

misconduct, much less the substantial justification that Rule 37(c)(1) requires.

          B.        Napoli Exhibit 1 and NBRS Exhibit 11 should be excluded because they are
                    not admissible evidence.

          Fed. R. Civ. P. 56(c)(2) provides that "[a] party may object that the material cited to

support or dispute a fact cannot be presented in a form that would be admissible in evidence."

Napoli Exhibit 1 and NBRS Exhibit 11 are not in admissible form and cannot be presented in an

admissible form at trial. See Sanchez Carrera, 2019 WL 3946469 at *5 ("exhibits need not be in

admissible form to be considered at summary judgment, provided they could be put in

admissible form").

          Defendants have not provided a sponsoring witness to authenticate any part of Napoli

Exhibit 1 or its collective whole. See, e.g., Fed. R. Evid. 901. As Exhibit 1 apparently did not

exist until the Napoli Defendants compiled it from an untold number of documents residing in

their files, KLF has had no opportunity to gauge its authenticity or veracity by questioning a

sponsoring witness about how Exhibit 1 was compiled or what the individual documents it

contains mean. The subfolders include, for example, printouts from court dockets in underlying

cases and settlement statements, which are not self-explanatory, and which require a witness to

explain them. They also appear to include a new set of settlement statements – statements that

should have been produced in response to the Court's Order in April. KLF cannot and will not


17249/0/03174970.DOCXv1                            11
          Case 1:17-cv-02972-RDB Document 267 Filed 10/16/19 Page 12 of 13



agree to have thirteen boxes of miscellaneous and unauthenticated documents admitted into

evidence by stipulation without any sponsoring witness to explain them. And, based on a

preliminary review, KLF believes that these documents are rife with inadmissible hearsay or are

inadmissible for other reasons.

          NBRS Exhibit 11 is also inadmissible hearsay, as it consists entirely of Mr. Haines's

recollection of oral statements made to him by Jonathan David, a non-party witness who, as Mr.

Haines states in his email, resides in Israel and is, therefore, beyond the subpoena power of this

Court. See, e.g., Fed. R. Evid. 802. As set forth above, Mr. Haines apparently did not remember

this email or having this conversation with Mr. David five years ago when he was deposed on

September 26, 2019. Moreover, the assertions in this email regarding some supposed fear of

RICO lawsuits or indictments have nothing to do with the present breach of contract action

between KLF and the party Defendants. KLF's principal, Mary Keyes, was not even copied on

this email, and there is no indication that she ever had knowledge of it. It is not relevant. See,

e.g., Fed. R. Evid. 402.

          Accordingly, as neither of these exhibits is presently admissible and they cannot be

converted into admissible form by trial, they should be excluded from evidence for purposes of

dispositive motions and trial.

          C.        The Lipkowitz Affidavit should be excluded, if it exists.

          KLF does not know whether the Lipkowitz Affidavit(s) cited in NBRS's and the Legacy

Defendants' motions for summary judgment exists, whether it was inadvertently omitted from the

Defendants' filings, whether it was submitted to the Court but not to KLF, or whether Defendants

changed their plan and ultimately decided not to submit such a declaration. Without knowing

what this affidavit contains, KLF cannot adequately respond to it. It is clear, however, that the




17249/0/03174970.DOCXv1                            12
          Case 1:17-cv-02972-RDB Document 267 Filed 10/16/19 Page 13 of 13



Lipkowitz Declaration must be excluded, if it exists, because "[a]ny affidavit supporting a

motion must be served with the motion," Fed. R. Civ. P. 6(c)(2), and the Lipkowitz Affidavit

was not served with the Defendants' motions. Accordingly, the Court should exclude the

Lipkowitz Affidavit from consideration with respect to the Defendants' motions or otherwise.

V.        Conclusion

          For the foregoing reasons, the Court should exclude Napoli Exhibit 1, NBRS Exhibit 11,

and the Lipkowitz Declaration from consideration as part of motions for summary judgment and

from being offered as evidence at trial.


Dated: October 16, 2019.                             Respectfully submitted,

                                                      /s/ David J. Shuster
                                                     Andrew Jay Graham (Bar No.: 00080)
                                                     David J. Shuster (Bar No.: 23120)
                                                     Jean E. Lewis (Bar No.: 27562)
                                                     Ezra S. Gollogly (Bar No.: 28088)
                                                     Emily R. Greene (Bar. No. 20302)
                                                     KRAMON & GRAHAM, P.A.
                                                     One South Street
                                                     Suite 2600
                                                     Baltimore, Maryland 21202
                                                     (410) 752-6030
                                                     (410) 539-1269 (fax)

                                                     Attorneys for Keyes Law Firm, LLC




17249/0/03174970.DOCXv1                         13
